Citation Nr: 1107244	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  10-03 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of mumps.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an eye disorder, to 
include as residual to an eye injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant joined the National Guard in February 1953.  
He was called to active duty in April 1955, and he served on 
active duty until April 1957.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2009 rating decision issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claims of entitlement to service connection 
for mumps, bilateral hearing loss and a left eye injury.

The United States Court of Appeals for Veterans Claims (Court) 
has held that the scope of a mental health disability claim 
includes any mental disability which may reasonably be 
encompassed by the claimant's description of the claim, the 
reported symptoms, and any other pertinent information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That 
holding was expanded to encompass other conditions in Brokowski 
v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's 
identification of the benefit sought does not require technical 
precision).  As the appellant currently has a decrease in visual 
acuity and other eye pathology, the Board has recharacterized the 
eye issue on appeal as listed on the first page.

The evidence of record apparently contains only partial service 
medical treatment records for the appellant.  Attempts to locate 
the rest of the appellant's service medical treatment records 
have been unsuccessful.  Apparently, his records were affected in 
the fire at the National Personnel Records Center (NPRC) in 1973, 
as the copies on file show scorch and burn marks.  The Board is 
mindful that in such a case there is a heightened duty to assist 
the veteran in developing the evidence that might support his 
claim, see Cuevas v. Principi, 3 Vet. App. 542 (1992), including 
the obligation to search for alternate medical records.  See 
Moore v. Derwinski, 1 Vet. App. 401 (1991).

In his VA Form 9 received in February 2010, the appellant 
requested a Board hearing via videoconference.  However, the 
appellant subsequently withdrew his request for that hearing in a 
written statement submitted in December 2010; he asked that his 
case be decided based on the evidence of record.  Therefore, as 
there is no current outstanding hearing request, the case is 
ready for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the two issues on appeal.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded to the AMC/RO for action as described below.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  The resolution of the issues on 
appeal must be considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service records, 
the official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will be 
based on review of the entire evidence of record.  38 C.F.R. 
§ 3.303(a).  The Board notes that the appellant served in Army 
artillery units.

In cases where a veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the development 
of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist the veteran in developing facts 
pertinent to his claims in a case where service medical records 
are presumed destroyed includes the obligation to search for 
alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 
(1991).  

In this case, for all intents and purposes, some of the Veteran's 
service medical treatment records have apparently been 
irretrievably lost and others that are of record are unreadable 
due to scorch/burn marks.  In May 2009, the RO made a formal 
finding of the unavailability of the Veteran's service records.  
It is unclear whether the RO has attempted to obtain other 
alternative records.  This should be rectified on remand.

Where the claimant's service medical records have been destroyed 
or lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  The VA Adjudication Procedure 
Manual provides that alternate sources of evidence may be 
utilized in cases where the service medical records are missing.  
A non-exhaustive list of documents that may be substituted for 
service medical records in this case includes: statements from 
service medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a veteran may 
have sought treatment, especially soon after service discharge, 
letters written during service, photographs taken during service, 
pharmacy prescription records, and insurance examinations.  VA 
Adjudication Procedure Manual, Manual M21-1MR, part III, subpart 
iii, chapter 2, section E, paragraph 27.b.  The Veteran should be 
afforded the opportunity to provide such documentation.

Review of the available service medical treatment records reveals 
that the appellant incurred an eye injury and that he was treated 
for mumps in service.  Review of the private medical evidence of 
record reveals that the appellant has both bilateral hearing loss 
and eye pathology.  A January 2001 treatment note states that the 
appellant had macular degeneration for which he had been 
receiving treatment from an optometrist.  The appellant was 
referred to an ophthalmologist for care of this condition.  A 
September 2005 note states that the appellant was almost 
completely deaf.  He subsequently underwent a procedure for 
cochlear implants.

While the private medical records currently in the claims file 
indicate that the appellant has been in receipt of health care 
relating to his eyes, the associated private records have not 
been included in the claims file.  VA is therefore on notice of 
records that may be probative for the case.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  On remand, all of these records 
should be obtained and associated with the claims file.

The Board notes that the mumps virus is a member of the 
paramyxovirus family and the associated viral illness presents 
with inflammation of the salivary glands, particularly the 
parotid glands.  The mumps virus can also cause inflammation of 
tissue other than the parotids, for example the central nervous 
system.  In fact, the mumps virus is a well-known cause of 
sensorineural hearing loss.  However, the appellant has not been 
afforded any VA medical examination to determine whether or not 
there is any etiological relationship between the in-service 
incurrence of mumps and the claimed hearing loss or vision loss.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is service department evidence of record to indicate 
that the appellant was treated for an eye injury and for mumps 
while he was in service, and there is private medical evidence 
indicating that he presently experiences vision and hearing 
problems.  The appellant has in essence presented written 
statements and medical evidence to that effect.  In light of the 
fact that the appellant may have current manifestations of the 
claimed mumps and eye injury, the Board finds that the duty to 
assist in this case requires that examination of the appellant's 
ears and eyes should be obtained on remand.

Thus, further development of the medical evidence is necessary, 
and adjudication on this basis is therefore indicated.  These 
considerations require the gathering of records and further 
investigation by medical professionals, inasmuch as the Board is 
prohibited from substituting its own unsubstantiated medical 
opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  
In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Court has stated that the Board's task 
is to make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, 
where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Assure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, the implementing regulations found at 
38 C.F.R. § 3.159, and any other applicable 
legal precedent has been completed.

2.  The AMC/RO should take appropriate 
steps to secure all alternative service 
treatment records for the Veteran from any 
appropriate source, including the Veteran, 
in accordance with VA Adjudication 
Procedure Manual, Manual M21-1MR, part III, 
subpart iii, chapter 2, section E.  The 
Veteran should be afforded the opportunity 
to provide the documentation described 
therein.  Any and all records obtained 
should be associated with the claims file.  
If there are no such records, the AMC/RO 
should so specifically find and the 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  Contact the appellant to obtain the 
names and addresses of all VA, private, or 
other government health care providers and 
treatment centers where he has been treated 
for any hearing loss or eye condition since 
1957.  After securing the necessary 
release(s), obtain any such records that 
have not been previously secured.  In 
particular, the records from the 
appellant's private optometrist and 
ophthalmologist must be obtained and 
associated with the claims file.

4.  To the extent there is an attempt to obtain 
any of these records that is unsuccessful, the 
claims file should contain documentation of the 
attempts made.  The appellant and his 
representative must also be informed of the 
negative results and be given opportunity to 
secure the records.

5.  After obtaining any additional evidence 
identified by the appellant, schedule an 
examination of the appellant by an 
otolaryngologist in order to evaluate the 
etiology of the appellant's hearing-related 
condition(s).  The otolaryngologist is 
requested to review the claims file, 
examine the appellant, and provide a 
written opinion as to the etiology and 
onset of the appellant's hearing loss.  
(The otolaryngologist is requested to 
provide an opinion based on record review 
alone if the appellant fails to report for 
the examination).  The opinion should 
include a discussion of the effect and 
significance, if any, of the appellant's 
in-service bout of mumps, his in-service 
noise exposure and his post-service noise 
exposure.

The otolaryngologist should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:

a.  On the basis of the clinical record 
and the known development characteristics 
of the diagnosed hearing loss, can it be 
concluded that any such currently 
diagnosed hearing loss existed at the time 
of Veteran's separation from service in 
April 1957?  The examiner should discuss 
audiometric testing results of record, as 
well as the Veteran's description of his 
hearing loss since service.

b.  When is the first documented record of 
the existence of hearing loss for the 
Veteran?  The examiner should discuss the 
Veteran's description of his exposure to 
acoustic trauma during service and his 
post-service noise exposure, as well as 
the audiometric testing results of record.

c.  Is the Veteran's currently claimed 
hearing loss etiologically related to any 
incident of service, including his bout of 
mumps or exposure to artillery fire and 
heavy construction equipment, or is the 
claimed hearing loss more likely due to 
some other cause or causes, including 
post-service noise exposure?

6.  After obtaining any additional evidence 
identified by the appellant, schedule the 
appellant for examination by a VA 
ophthalmologist in order to determine the 
nature, onset date and etiology of any eye 
disorder.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  

The ophthalmologist should consider the 
information in the claims file and the data 
obtained from the examination to provide an 
opinion as to the diagnosis and etiology of 
any right or left eye disorder found.  (The 
ophthalmologist is requested to provide an 
opinion based on record review alone if the 
appellant fails to report for the 
examination).  All necessary tests and 
studies should be conducted.  The examiner 
should state whether the appellant currently 
has any right or left eye pathology and 
identify all such diagnoses.

The ophthalmologist should offer an opinion 
as to the etiology and onset date of any 
diagnosed right or left eye disorder.  In 
particular, the ophthalmologist should offer 
an opinion as to the medical probabilities 
that any currently diagnosed right or left 
eye pathology is attributable to any disease 
or incident suffered during the appellant's 
active service from April 1955 to April 1957, 
including the injury to the left eye in 
service and the in-service bout of mumps.

7.  After obtaining any additional evidence 
identified by the appellant, schedule a 
medical examination of the appellant in order 
to determine whether the appellant currently 
has any residuals of his in-service mumps.  
The examiner is requested to review the 
claims file, examine the appellant, and 
provide a written opinion as to the existence 
and identity of any mumps-related pathology.  
(The examiner is requested to provide an 
opinion based on record review alone if the 
appellant fails to report for the 
examination).  The opinion should include a 
discussion of the effect and significance, if 
any, of the appellant's in-service bout of 
mumps vis-à-vis his current medical 
diagnoses.

The examiner should opine whether, on the 
basis of the clinical record and the known 
characteristics of infection by the mumps 
virus, it can be concluded that any currently 
diagnosed medical condition is etiologically 
related to the appellant's in-service bout of 
mumps.  The examiner must provide the 
rationale for any opinions provided.

8.  Inform each examiner of the following:

In assessing the relative likelihood as to 
origins and etiology of the Veteran's claimed 
conditions, the examiner should apply the 
standard of whether it is at least as likely 
as not (i.e., to at least a 50-50 degree of 
probability) that any claimed disorder is 
causally or etiologically related to the 
Veteran's active service, or whether such a 
causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

As used above, the term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.  In this regard, 
if the examiner concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the Veteran's claimed conditions.  
See Jones v. Shinseki, 23 Vet. App. 382 
(2010).

9.  Upon receipt of each VA examination 
report, conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, refer the 
report to the VA examiner(s) for corrections 
or additions.

10.  After completing any additional 
notification and/or development action deemed 
warranted by the record, review the record, 
including any newly acquired evidence, and 
re-adjudicate the mumps, hearing loss and eye 
disorder issues on appeal.  If the scheduling 
of any kind of medical examination, or the 
obtaining of a medical opinion from any type 
of specialist such as an audiologist, is 
necessary to adjudicate any of the service 
connection issues, especially in light of any 
newly received information, that development 
should be accomplished.  Ensure that all 
theories of service connection are 
considered.

11.  If any benefit sought on appeal 
remains denied, provide the appellant and 
his representative a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
service connection issues currently on 
appeal.  Allow appropriate tine for 
response.

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The appellant 
need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

